FORM 6-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 datedApril 29, 2011 Commission File Number 1-15148 BRF–BRASIL FOODS S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrant’s Name) 760 Av. Escola Politecnica Jaguare 05350-000 Sao Paulo, Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. BRF – BRASIL FOODS S.A. Publicly-traded company with Authorized Capital CNPJ 01.838.723/0001-27 NIRE 42.300.034.240 MINUTES OF THE ORDINARY GENERAL MEETING AND EXTRAORDINARY GENERAL MEETING HELD ON APRIL 29 2011 (Drafted in summarized form pursuant to Article 130, Paragraph 1 of Law 6.404/76) DATE, TIME AND PLACE : April 29 2011 at 10:30 a.m. at the Company’s registered offices at Av. Rua Jorge Tzachel, 475, in the city of Itajaí, State of Santa Catarina, QUORUM: Shareholders representing 71,67% of the voting capital. Also present at the Meeting representing the Company, the Chief Executive Officer, José Antonio do Prado Fay; the Chief Financial Officer and Investor Relations, Leopoldo Viriato Saboya; Human Resources Officer, Gilberto Antonio Orsato, Corporate Affairs Officer, as well as by videoconference, the Control and Planning Director, Augusto Ribeiro, and representing member of the Fiscal Council, Attílio Guaspari. Also present Nik Adams, representative of KPMG Auditores Independentes S/C and Mr. Francisco Costa e Silva, representative of Bocater Loweyers. CONVENING NOTICE : Published in the newspapers: Diário Oficial do Estado de Santa Catarina, Diário Catarinense, editions of March 28, 29 e 30 2011 and Valor Econômico-SP, editions of March 25, 26 e 29 2011. FINANCIAL STATEMENTS: Published in the Diário Oficial do Estado de Santa Catarina and Diário Catarinense, on March 28 2011 and Valor Econômico (National Edition) on March 25 2011. TABLE : Nildemar Secches, Co-Chairman and Edina Biava, Secretary. AGENDA : ORDINARY GENERAL MEETING – 1. To examine and vote the Management Report, Financial Statements and other documents relative to the fiscal year ending December 31, 2010, and to deliberate on the allocation of the result; 2. To ratify the distribution of shareholders remuneration as decided by the Board of Directors; 3. Election of the Board of Directors; 4. To elect the Fiscal Council. Audit Committee. EXTRAORDINARY GENERAL MEETING – 1. To establish the annual and aggregate compensation for members of management and the Fiscal Council; RESOLUTIONS ADOPTED (approved by the most shareholders, considering the abstentions and against votes): 1. Approved the Management Report, Financial Statements and other documents with respect to the fiscal year terminating on December 31 2010 and the allocation of the Company’s Net Income for the Fiscal Year 2009 as follows: Net Income for the Fiscal Year; R$ 804,105,826.29; Adjustment by adoption of IFRS R$ 204.607.272,52; Net Income to be allocated R$ 599.498.553,77; Legal Reserve R$ 40.205.291,31; Interest on Shareholders’ Equity: R$ 262.500.000,00; Reserve for Capital Increase R$ 119.899.710,75; Use of the Reserve for Expansion R$ 176,893,551.71. 2. Ratified the resolutions of the Board of Directors, ad referendum of the General Meeting, approving the payment of R$ 262,500,000.00 (two hundred and sixty-two million, five hundred thousand Reals), equivalent to R$ 0.30124415 per share of the free float, subject to withholding tax of 15%, with the exception of those shareholders immune/exempt, on the 870,184,866 shares issued, in the form of interest on capital, pay-out having been made on August 27, 2010 (R$ 0.061136430 per share) and on February 24, 2011 (R$ 0.24010772 per share). The amount distributed to the shareholders, for fiscal year 2010, represented 34.36% of net adjusted income for the fiscal year, pursuant to Article 202 of Law 6.404/76, for the purposes of the mandatory dividend. 3. Election of the Board of Directors with a term of office to run until the E/OGM of 2013, being made up of Effective Member and Chairman, NILDEMAR SECCHES, brazilian, widower, mechanical enginner, enrolled in the private taxpayers’ register (CPF) under number CPF n.º 589.461.528-34, bearer of ID card number 3.997.339-6 SSP/SP, resident and domiciled in São Paulo-SP; Alternate Member: WANG WEI CHANG, Brazilian, married, electronics engineer, enrolled in the Brazilian taxpayers’ register (CPF) under number 534.698.608-15, bearer of ID card number 3.730.889-0 SSP/SP, resident and domiciled in São Paulo-SP; Effective Member and Vice-Chairman PAULO ASSUNÇÃO DE SOUZA, brazilian, married, lawyer, enrolled in the private taxpayers’ register (CPF) under number CPF n.º 588.584.748-72, bearer of ID card number 7.292.172 SSP/SP, resident and domiciled in Rio de Janeiro-RJ; Alternate Member: JOÃO JOSÉ CAIAFA TORRES, Brazilian, married, company administrator, accountant, enrolled in the Brazilian taxpayers’ register (CPF) under number 010.570.496-20; bearer of professional ID number 10820 CRC/MG, resident and domiciled in Brasilia-DF; Effective Member: DÉCIO DA SILVA (independent member), brazilian, married, industrial entrepreneur, enrolled in the private taxpayers’ register (CPF) under number CPF n.º 344.079.289-72, bearer of ID card number 303.055 SSP/SP, resident and domiciled in Jaragua do Sul, SC; Alternate Member: GERD EDGAR BAUMER,
